EMPLOYMENT AGREEMENT
 
This Agreement is entered into as of May 17, 2006, by and between Philip S.
Pesin (the “Employee”) and Multi Link Communications, Inc., a Colorado
corporation (the “Company”).
 
1.
Duties and Scope of Employment.

 
(a)           Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Employee in the position of
Chief Executive Officer. The Employee shall report to the Company’s Board of
Directors (the “Board”).
 
(b)           Obligations to the Company. During his Employment, the Employee
shall devote his full business efforts and time to the Company. The Employee
shall comply with the Company’s policies and rules, as they may be in effect
from time to time during his Employment.
 
(c)           No Conflicting Obligations. The Employee represents and warrants
to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement. The Employee represents and warrants that he will not use or
disclose, in connection with his Employment, any trade secrets or other
proprietary information or intellectual property in which the Employee or any
other person has any right, title or interest and that his Employment will not
infringe or violate the rights of any other person. The Employee represents and
warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.
 
(d)           Commencement Date. The Employee shall commence full-time
Employment on May 17, 2006.
 
2.
Cash and Incentive Compensation.

 
(a)           Salary. The Company shall pay the Employee as compensation for his
services a base salary at a gross annual rate of $360,000. Such salary shall be
payable in accordance with the Company’s standard payroll procedures and shall
be reviewed annually. (The annual compensation specified in this Subsection (a),
as adjusted from time to time, is referred to in this Agreement as “Base
Salary.”)
 
(b)           Incentive Bonuses. The Employee shall be eligible to be considered
for an annual incentive bonus. Such bonus (if any) shall be awarded based on
objective or subjective criteria established in advance by the Company’s
Board or its Compensation Committee. The determinations of the Board or its
Compensation Committee with respect to such bonus shall be final and binding.
The bonus for a fiscal year (if any) shall be paid within 60 days after the
close of such year.
 
3.       Indemnification, Employee Benefits and Vacation. The Employee shall
enter into an Indemnification Agreement with the Company, which is incorporated
herein by this reference. During his Employment, the Employee shall be eligible
to participate in the employee benefit plans maintained by the Company for its
senior officers, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan. During his Employment, the Employee shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time; provided that he shall be entitled to not
less than 15 days of paid vacation per year.
 
 

--------------------------------------------------------------------------------

 
 
4.       Business Expenses. During his Employment, the Employee shall be
authorized to incur reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. The Company shall reimburse the
Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
 
5.       Term of Employment.
 
(a)           Termination of Employment. The Company may terminate the
Employee’s Employment at any time and for any reason (or no reason), and with or
without Cause, by giving the Employee notice in writing. The Employee may
terminate his Employment by giving the Company two weeks’ advance notice in
writing. The Employee’s Employment shall terminate automatically in the event of
his death. The termination of the Employee’s Employment shall not limit or
otherwise affect his obligations under Section 8.
 
(b)           Employment at Will. The Employee’s Employment with the Company
shall be “at will,” meaning that either the Employee or the Company shall be
entitled to terminate the Employee’s Employment at any time and for any reason,
with or without Cause. Any contrary representations that may have been made to
the Employee shall be superseded by this Agreement. This Agreement shall
constitute the full and complete agreement between the Employee and the Company
on the “at will” nature of the Employee’s Employment, which may only be changed
in an express written agreement signed by the Employee and a duly authorized
officer of the Company.
 
(c)           Rights Upon Termination. Except as expressly provided in
Section 6, upon the termination of the Employee’s Employment, the Employee shall
only be entitled to the compensation, benefits and expense reimbursements that
the Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.
 
6.       Termination Benefits Absent Change in Control.
 
(a)           General Release and Resignations. Any other provision of this
Agreement notwithstanding, Subsections (b), (c) and (d) below shall not apply
unless the Employee:
 
(i)           Has executed a general release of all claims (in a reasonable form
prescribed by the Company);
 
(ii)           Has returned all property of the Company in the Employee’s
possession; and
 
 

--------------------------------------------------------------------------------

 
 
(iii)           If requested by the Board, has resigned as a member of the Board
(and, to the extent applicable, as a member of the Boards of Directors of any
subsidiaries of the Company).
 
(b)           Severance Pay. If, during the term of this Agreement, the Company
terminates the Employee’s Employment for any reason other than Cause, then the
Company shall pay the Employee his Base Salary for a period of 12 months
following the termination of his Employment. Such Base Salary shall be paid at
the rate in effect at the time of the termination of Employment and in
accordance with the Company’s standard payroll procedures.
 
(c)           Additional Vesting. If, during the term of this Agreement, the
Company terminates the Employee’s Employment for any reason other than Cause,
then the vested portion of the shares of the Company’s Common Stock subject to
the Warrant shall be determined by adding 12 months to the actual length of his
service with the Company.
 
(d)           Health Insurance. If, during the term of this Agreement, the
Company terminates the Employee’s Employment for any reason other than Cause,
and if the Employee elects to continue health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for himself and, if
applicable, his dependents following the termination of his Employment, then the
Company shall pay the monthly premium under COBRA for the Employee and, if
applicable, such dependents until the earliest of (i) the first anniversary of
the termination of his Employment, (ii) the expiration of the Employee’s
continuation coverage under COBRA or (iii) the date when the Employee receives
substantially equivalent health insurance coverage in connection with new
employment or self-employment.
 
(e)           Definition of “Cause.” For all purposes under this Agreement,
“Cause” shall mean:
 
(i)           Any act of misconduct or dishonesty by the Employee in the
performance of his duties under this Agreement;
 
(ii)           Any willful failure by the Employee to attend to his duties under
this Agreement;
 
(iii)           Any material breach of this Agreement; or
 
(iv)           The Employee's conviction of, or pleading guilty or nolo
contendere to, any felony or misdemeanor involving theft, embezzlement,
dishonesty or moral turpitude.
 
7.       Termination Benefits After Change in Control.
 
(a)           General Release and Resignations. Any other provision of this
Agreement notwithstanding, Subsections (b), (c) and (d) below shall not apply
unless the Employee:
 
(i)           Has executed a general release of all claims (in a reasonable form
prescribed by the Company);
 
(ii)           Has returned all property of the Company in the Employee’s
possession; and
 
 

--------------------------------------------------------------------------------

 
 
(iii)           If requested by the Board, has resigned as a member of the Board
(and, to the extent applicable, as a member of the Boards of Directors of any
subsidiaries of the Company).
 
(b)           Severance Pay. If, within 12 months after a Change in Control, the
Company or its successor terminates the Employee’s Employment for any reason
other than Cause or he resigns for Good Reason, then the Company or its
successor shall pay the Employee the sum of (i) his Base Salary for one year at
the rate in effect at the time of the termination of Employment plus (ii) his
target bonus for the year in which the termination of Employment occurs. Such
amount shall be paid in a lump sum within 30 days after the effective date of
the termination of Employment.
 
(c)           Additional Vesting. If, within 12 months after a Change in
Control, the Company terminates the Employee’s Employment for any reason other
than Cause or he resigns for Good Reason, then all shares of the Company’s
Common Stock subject to the Warrant shall vest.
 
(d)           Health Insurance. If, within 12 months after a Change in Control,
the Company terminates the Employee’s Employment for any reason other than Cause
or he resigns for Good Reason, and if the Employee elects to continue health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for himself and, if applicable, his dependents following the
termination of his Employment, then the Company shall pay the monthly premium
under COBRA for the Employee and, if applicable, such dependents until the
earliest of (i) the first anniversary of the termination of his Employment,
(ii) the expiration of the Employee’s continuation coverage under COBRA or
(iii) the date when the Employee receives substantially equivalent health
insurance coverage in connection with new employment or self-employment.
 
(e)           Definition of “Change in Control.” For all purposes under this
Agreement, “Change in Control” shall mean:
 
(i)           A merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than 50% of the
total combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
 
(ii)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets as an entirety or substantially as an entirety to
any person, entity or group of persons acting in consort other than a sale,
transfer or disposition to an entity, at least 50% of the combined voting power
of the voting securities of which is owned by the Company or by stockholders of
the Company in substantially the same proportion as their ownership of the
Company immediately prior to such sale; or
 
(iii)           Any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company), becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 under such Act) of securities
possessing (or convertible into or exercisable for securities possessing) more
than 35% of the total combined voting power of the Company’s securities
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Company or the acquisition of outstanding securities held by one or more of
the Company’s stockholders.
 
 

--------------------------------------------------------------------------------

 
 
(f)           Definition of “Good Reason.” For all purposes under this
Agreement, “Good Reason” shall mean:
 
(i)           Any reduction in the aggregate level of the Employee’s Base Salary
and annual target bonus; or
 
(ii)           Any material reduction in the Employee’s duties or
responsibilities (measured in number of employees or budget responsibility).
 
8.       Proprietary Information and Inventions Agreement. The Employee has
entered into a Proprietary Information and Inventions Agreement with the Company
in the form attached hereto as Exhibit A, which is incorporated herein by this
reference.
 
9.       Successors.
 
(a)           Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
 
(b)           Employee’s Successors. This Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
10.       Arbitration.
 
(a)           Scope of Arbitration Requirement. The parties hereby waive their
rights to a trial before a judge or jury and agree to arbitrate before a neutral
arbitrator any and all claims or disputes arising out of this Agreement and any
and all claims arising from or relating to the Employee’s Employment, including
(but not limited to) claims against any current or former employee, director or
agent of the Company, claims of wrongful termination, retaliation,
discrimination, harassment, breach of contract, breach of the covenant of good
faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, or claims regarding commissions, stock options or bonuses, infliction
of emotional distress or unfair business practices.
 
 

--------------------------------------------------------------------------------

 
 
(b)           Procedure. The arbitrator’s decision shall be written and shall
include the findings of fact and law that support the decision. The arbitrator’s
decision shall be final and binding on both parties, except to the extent
applicable law allows for judicial review of arbitration awards. The arbitrator
may award any remedies that would otherwise be available to the parties if they
were to bring the dispute in court. The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided, however that the arbitrator
shall allow the discovery that the arbitrator deems necessary for the parties to
vindicate their respective claims or defenses. The arbitration shall take place
in Atlanta, Georgia, or, at the Employee’s option, the county in which the
Employee primarily worked with the Company at the time when the arbitrable
dispute or claim first arose.
 
(c)           Attorneys’ Fees and Costs. The Company shall bear the cost of the
arbitrator’s fee. The parties shall share the other costs of arbitration
equally. In the event of arbitration or litigation between the parties, the
prevailing party shall be entitled to reasonable attorneys’ fees.
 
(d)           Applicability. This Section 10 shall not apply to (i) workers’
compensation or unemployment insurance claims, (ii) claims concerning the
validity, infringement or enforceability of any trade secret, patent right,
copyright or any other trade secret or intellectual property held or sought by
either the Employee or the Company (whether or not arising under the Proprietary
Information and Inventions Agreement between the Employee and the Company) and
(iii) claims concerning violations of Section 8. The Employee acknowledges that
any breach of Section 8 will cause irreparable harm to the Company for which
damages would not be an adequate remedy and that the Company, therefore, will be
entitled to injunctive relief with respect thereto in addition to any other
remedies.
 
11.       Miscellaneous Provisions.
 
(a)           Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
 
(b)           Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(c)           Whole Agreement. No other agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Proprietary Information and Inventions Agreement contain the entire
understanding of the parties with respect to the subject matter hereof.
 
 

--------------------------------------------------------------------------------

 
 
(d)           Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
 
(e)           Choice of Law and Severability. This Agreement shall be
interpreted in accordance with the laws of the State of Georgia (except their
provisions governing the choice of law). If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
 
(f)           No Assignment. This Agreement and all rights and obligations of
the Employee hereunder are personal to the Employee and may not be transferred
or assigned by the Employee at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
 
(g)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer or a duly authorized member of its
Board, as of the day and year first above written.
 
MULTI LINK TELECOMMUNICATIONS, INC.
 
 
By /s/ Dayne Wagoner                
 
Title: Director                         
 
 
PHILIP S. PESIN
 
/s/ Philip S. Pesin                    
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
In consideration of my employment or continued employment by Multi Link
Telecommunications, Inc. (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:
 
1.     I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party’s confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of Company.
Further, I have not retained anything containing any confidential information of
a prior employer or other third party, whether or not created by me.
 
2.     Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial property rights of any sort throughout
the world) relating to any and all inventions (whether or not patentable), works
of authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by law
(collectively “Inventions”) and I will promptly disclose all Inventions to
Company. I hereby make all assignments necessary to accomplish the foregoing. I
shall further assist Company, at Company’s expense, to further evidence, record
and perfect such assignments, and to perfect, obtain, maintain, enforce, and
defend any rights specified to be so owned or assigned. I hereby irrevocably
designate and appoint Company as my agent and attorney-in-fact, coupled with an
interest and with full power of substitution, to act for and in my behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by me. If I wish to clarify that something created by me prior to my
employment that relates to Company’s actual or proposed business is not within
the scope of this Agreement, I have listed it on Appendix A in a manner that
does not violate any third party rights. Without limiting Section 1 or Company’s
other rights and remedies, if, when acting within the scope of my employment or
otherwise on behalf of Company, I use or (except pursuant to this Section 2)
disclose my own or any third party’s confidential information or intellectual
property (or if any Invention cannot be fully made, used, reproduced,
distributed and otherwise exploited without using or violating the foregoing),
Company will have and I hereby grant Company a perpetual, irrevocable, worldwide
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and intellectual property rights.
 
 

--------------------------------------------------------------------------------

 
 
3.     To the extent allowed by law, Section 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.
 
4.     I agree that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) I develop, learn or obtain
during the term of my employment that relate to Company or the business or
demonstrably anticipated business of Company or that are received by or for
Company in confidence, constitute “Proprietary Information.” I will hold in
confidence and not disclose or, except within the scope of my employment, use
any Proprietary Information. However, I shall not be obligated under this
paragraph with respect to information I can document is or becomes readily
publicly available without restriction through no fault of mine. Upon
termination of my employment, I will promptly return to Company all items
containing or embodying Proprietary Information (including all copies), except
that I may keep my personal copies of (i) my compensation records,
(ii) materials distributed to shareholders generally and (iii) this Agreement. I
also recognize and agree that I have no expectation of privacy with respect to
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, e-mail messages and voice
messages) and that my activity and any files or messages on or using any of
those systems may be monitored at any time without notice.
 
5.     Until one (1) year after the term of my employment, I will not hire (or
assist any other party or entity in hiring) any employee or consultant of
Company or encourage or solicit any employee or consultant of Company to leave
Company for any reason (except for the bona fide firing of Company personnel
within the scope of my employment).
 
6.     I agree that during the term of my employment with Company (whether or
not during business hours) and for a period of one (1) year after termination of
such employment for any reason, I will not, within the United States and its
territories, engage in any activity that is in any way competitive with the
business or demonstrably anticipated business of Company, and I will not assist
any other person or organization in competing or in preparing to compete with
any business or demonstrably anticipated business of Company.
 
(a)           I understand and acknowledge that Company has made substantial
investments to develop its business interests and goodwill. I agree that the
limitations as to time, geographical area and scope of activity to be restrained
in this Section 6 are reasonable and are not greater than necessary to protect
the goodwill or other business interests of Company. I further agree that such
investments are worthy of protection and that Company’s need for protection
afforded by this Section 6 is greater than any hardship I may experience by
complying with its terms.
 
 

--------------------------------------------------------------------------------

 
 
(b)           I acknowledge that my violation or attempted violation of the
agreements in this Section 6 will cause irreparable damage to Company or its
affiliates, and I therefore agree that Company shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by me or others acting on
my behalf. Company’s right to injunctive relief shall be cumulative and in
addition to any other remedies provided by law or equity.
 
(c)           Although the parties believe that the limitations as to time,
geographical area and scope of activity contained herein are reasonable and do
not impose a greater restraint than necessary to protect the goodwill or other
business interests of Company, if it is judicially determined not to be the
case, the limitations shall be reformed to the extent necessary to make them
reasonable and not to impose a restraint that is greater than necessary to
protect the goodwill or other business interests of Company.
 
7.     I agree that this Agreement is not an employment contract for any
particular term and that I have the right to resign and Company has the right to
terminate my employment at will, at any time, for any or no reason, with or
without cause. In addition, this Agreement does not purport to set forth all of
the terms and conditions of my employment, and, as an employee of Company, I
have obligations to Company which are not set forth in this Agreement. However,
the terms of this Agreement govern over any inconsistent terms and can only be
changed by a subsequent written agreement signed by the President of Company.
 
8.     I agree that my obligations under Sections 2, 3, 4, 5 and 6 of this
Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that Company is entitled
to communicate my obligations under this Agreement to any future employer or
potential employer of mine. My obligations under Sections 2, 3 and 4 also shall
be binding upon my heirs, executors, assigns, and administrators and shall inure
to the benefit of Company, it subsidiaries, successors and assigns.
 
9.     Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of Georgia without regard to
the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable Georgia law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. I also understand that any breach of this
Agreement will cause irreparable harm to Company for which damages would not be
an adequate remedy, and, therefore, Company will be entitled to injunctive
relief with respect thereto in addition to any other remedies and without any
requirement to post bond.
 
 

--------------------------------------------------------------------------------

 
 
I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.
 


 


Date: __________________
Employee
          ____________________________________  
Signature
      ____________________________________  
Name (Printed)

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 